Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 28-30, 34-47, 64, 66, 68-69, 71, 73, 78 and new claims 79-80 are under consideration in the instant Office Action.

Maintained Rejection 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 28-30, 34-47, 64, 66, 68-69, 71, 73 and 78 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Funke et al., 2007 (11/28/2014, IDS) and Rhyne et al., WO2011/100292 (9/7/2016, IDS, #6) in view of  St. George-Hyslop et al., US2003/0232758 (11/30/2018, PTO-892) and Manea et al., 2008 (5/12/2021, PTO-892)
The instantly claimed invention is a method of quantifying/characterizing A aggregates in a sample by applying a test sample to the substrate, adding probes that specifically bind A aggregates and probes are detected.
Funke teaches a method for single particle detection of A aggregates by using a highly specific and sensitive assay which uses fluorescence correlation spectroscopy (FCS; see Abstract) as in instant claims 28 and 44. Funke teaches that FCS has precise z-positioning of the focus in the 100nm range (see page 903, 7th paragraph) as in instant claims 43 and 78 since it calls for spatial resolution fluorescence microscopy. Funke teaches the development of a more sensitive assay, called surface fluorescence intensity distribution analysis (sFIDA) by immobilizing the aggregates on a surface by capture antibodies (scavenger molecule, see page 903, bottom of 1st column) as in instant claims 28 and 29. Funke teaches that after immobilization and concentration of the aggregates, the surface can be scanned systematically by the two laser foci and detects single aggregates (see page 903, bottom of 1st column) as required in instant claims 28, 29 and 45. Funke teaches that sFIDA is sensitive and specific enough to count single amyloid- aggregates to be used as a minimal invasive tool for early diagnosis of AD, on line monitoring of disease progression and monitoring of therapeutic approaches (see page 903, 2nd column, 3rd paragraph). Funke teaches to adhesively bind capture antibodies against A aggregates to the activated glass nd column and top of 1st column of page 904) as in instant claims 28, 29, 34, 36-38. Funke teaches antibodies 6E10 and 19H11, which recognize the N-terminus of A, and labeling the antibodies with Alexa 488 and Alexa 633 (two different dyes; see page 903, 2nd column, 4th paragraph and 904, top of 1st column and 3rd paragraph) as in instant claims 28 and 35-42. Funke teaches using cerebrospinal fluid samples from AD and control patients and centrifugation and freezing the CSF samples (see page 903, 2nd column, 6th paragraph) as in instant claims 30 and 47. Funke teaches a quantitative value for aggregate specific fluorescence bursts, the sum of all values above the fixed threshold of 15 is summarized. As two different fluorescence markers (instant claim 41) were used, a cross-correlation analysis was possible and only double-labeled events are considered in the analysis (see page 904, 1st column, 2nd paragraph; page 905, top of 1st column and Figures 2, 3b and 4) as in instant claims 39-42, 45 and 46. Funke teaches using control samples that contained solely monomeric A(see page 904, 1st column, 3rd paragraph) as in instant claim 28. This reads on internal standards since they are run at the same time as the experimental samples and meets the limitations of an internal standard of instant claims 28 and 64. Funke also teaches that the control samples are dissolved in PBS (see page 904, 1st column, 3rd paragraph) which meets the limitation of water soluble standard as in instant claims 66 and 71. Funke teaches that sFIDA is sensitive and specific enough to count single amyloid- aggregates to be used as a minimal invasive tool for early diagnosis of AD, on-line monitoring of disease progression and monitoring of therapeutic approaches (see page 903, 2nd column, 3rd paragraph). Funke further teaches measuring the background signal and comparing it to st column, 2nd paragraph and 2nd column, 1st paragraph; page 905, 1st column, 1st and 2nd paragraphs; page 906, 2nd column) as in instant claim 28. Funke teaches a high resolution assay that takes the respective background into consideration of the signal to noise ratio. Funke teaches using control samples that contain solely monomeric A and using SDS to prevent A fibrillization (see page 904, 1st column, 3rd paragraph). Funke does not specifically teach a standard comprising a branched oligomer having a lysine core and non-aggregating polymers comprising four identical epitopes as in instant claim 28.
Rhyne teaches producing novel compositions for quantitative standards to calibrate analytes including biomarkers (see abstract and paragraph 57). Rhyne teaches using biological samples in the assay which include cerebrospinal fluid, blood, serum and plasma (see paragraph 13) as required in instant claim 47. Rhyne teaches that it is necessary to measure A proteins accurately (see paragraph 5). Rhyne teaches that an assay, to be made quantitative, needs to measure reference standards to generate a standard curve to subsequently quantify the amount of A in the biological samples (see paragraph 6). Rhyne teaches that the full length A42 peptides have strong hydrophobic properties and, therefore, are not soluble in aqueous solutions which leads to difficulties: aggregated A is not suitable for reference standards (see paragraph 7). Rhyne teaches that one wants a reference standard for A42 that does not aggregate in aqueous solutions (see paragraphs 8 and 80) as required in instant claims 28, 66 and 71. Rhyne teaches that the reference standard comprising an N-terminal immunoreactive region, a C-terminal immunoreactive region and a linker region (aka spacer molecules: see paragraphs 12, 57) that meets the requirements of instant 42 modified peptides wherein the deleterious domain is removed. Rhyne teaches the amino acids comprising the deleterious domains are deleted from the amino acid sequence and the N-terminal immunoreactive domain is connected to the C-terminal immunoreactive domain, lacking the central 17-20 amino acid sequence as well as various lengths of adjacent C-terminal peptide in the case of A42 (see paragraphs 58, 64, Table 2 and SEQ ID Nos: 2, 3, 5, 6 as examples) and meets the requirements in instant claims 68-69 and 73. Rhyne teaches that the reference standards contain epitopes of A42 (see paragraphs 64, 78, 80) as in instant claims 28, 68 and 73. Rhyne does not teach the assay as instantly claimed and the standard as now required in instant claims 28, 68 and 73.
St. George-Hyslop teaches Abeta peptide epitopes that include the Abeta amino acids 1-16, 1-10, 1-11, and 4-10 (see paragraphs 92, 208 and Tables 3-4) as in instant claims 28, 68 and 73. St. George-Hyslop teaches that the epitopes may have multiple copies or be tandemly repeated (see paragraphs 91-92) as required in instant claims 28, 68 and 73 and new claim 80.  St. George-Hyslop teaches using these epitopes to produce diagnostic reagents (see paragraphs 14-15 and 39).  St. George-Hyslop teaches structural characterization of Abeta peptides (See Paragraphs 210-212) as in instant claim 28. St. George-Hyslop teaches the 6E10 antibody (see paragraphs 224-225) as in claim 28. St. George-Hyslop does not teach the claimed assay.
Manea teaches the identification of an amyloid beta plaque specific epitope, Abeta (4-10) (FRHDSGY) as a basis for an AD vaccine (see abstract page 95, 1st nd paragraph) and is an epitope that is found within the epitopes of SEQ ID NOs: 3-6 as in instant claims 28, 68 and 73. Manea teaches that this epitope can be attached to carriers and that includes multiple antigen peptides (MAP) are attached to a carrier containing a branching lysine core and four epitope copies attached to the carrier that have identical conformation and do not interact with each other or other carriers (see paragraph spanning pages -95-96) as in instant claims 28, 36-37, 68, 73 and new claim 80. Manea does not teach using the branched oligomer having a lysine core as a standard as required in instant claim 28.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Funke, Rhyne, St. George-Hyslop and Manea. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed by employing the quantitative standard taught by Rhyne in the diagnostic method taught by Funke, because Rhyne teaches that one would want an aqueous, non-aggregating A42 peptide for a reference standard since it makes it feasible to produce a reference standard curve to quantify the amount of A protein in biological samples. Given the teachings of St. George-Hyslop, the person of ordinary skill in the art would have been motivated to include multiple copies of an Abeta peptide epitope for inclusion in the Rhyne standard since this would more closely mimic the structure and composition of an Abeta oligomer, as well as providing multiple sites for diagnostic antibody recognition. One of ordinary skill in the art would be motivated to use dendrimers with multiple epitopes as taught by Manea since it has already been shown to not aggregate and provides multiple epitope as a target. One of ordinary skill would already be motivated by Rhyne’s teaching that the Abeta 1-16 and 1-11, 4-10, as does Manea, may include multiples of these peptides or tandemly repeated multiples of the epitopes with a reasonable expectation of success. One of ordinary skill would be capable of determining one of the preferred Abeta 1-11 epitopes through routine optimization of method (see MPEP § 2144.05) since these epitopes were known to be part of the Abeta peptide that is preferred for the standards as taught by Rhyne, St. George-Hyslop and Manea. The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  
Therefore, claims 28-30, 34-47, 64, 66, 68-69, 71, 73 and 78 are obvious over Funke, Rhyne, St. George-Hyslop and Manea.

Response to Arguments
Applicant's arguments filed 8/10/2021 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant specifically argues that the Manea reference is non-analogous art since Manea teaches treatments for Alzheimer’s disease, specifically vaccines, and the specific epitope is strictly limited to the Abeta 4-10 and does not teach the instantly claimed method of quantifying A-beta aggregates. Applicant also argues that the Funke  protein is one of interest while, the other references of record clearly show that there already an interest in this part of the protein. For example, Kleinschmidt et al., US2011/0091910 (instant PTO-892), as discussed below in the new 103 obviousness reference, and St. George-Hyslop, of record,  teach all of the A protein epitopes of interest already known in the art. St. George-Hyslop and Kleinschmidt clearly show that the claimed epitopes have already been contemplate din the prior art.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Further, applicant has failed to point out what exactly was gleaned from the instant claims and specification that was not known or obvious over the prior art.
Therefore, the arguments are not found persuasive and the rejection is maintained.


New rejections necessitated by Amendment
Claim Objections
Claim 79 is objected to because of the following informalities:  Claim 79 has a typo where “claim 8” should be “claim 28”.  Appropriate correction is required. This claim is being interpreted as depending from claim 28 while under consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein 
Claims 28-30, 34-47, 64, 66, 68-69, 71, 73, 78 and new claims 79-80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Funke et al., 2007 (11/28/2014, IDS) and Rhyne et al., WO2011/100292 (9/7/2016, IDS, #6) in view of  St. George-Hyslop et al., US2003/0232758 (11/30/2018, PTO-892),  Manea et al., 2008 (5/12/2021, PTO-892) and Kleinschmidt et al., US2011/0091910 (instant PTO-892).
See Funke, Rhyne, George-Hyslop and Manea, as discussed above. Manea teaches that the epitope can be attached to carriers and that includes multiple antigen peptides (MAP) are attached to a carrier containing a branching lysine core and four epitope copies attached to the carrier that have identical conformation and do not interact with each other or other carriers (see paragraph spanning pages -95-96) as in instant claims 28, 36-37, 68, 73 and new claim 80. None of the prior references specifically teach the antibody of Nab228 of new claim 79 or the specific epitopes of A-beta 1-8 of new claim 80.
Kleinschmidt teaches methods of detection of A peptides for the use of diagnosing Alzheimer’s disease (see abstract and paragraphs 178 and 180).  Kleinschmidt teaches detection of the of A peptides in CSF and plasma (see paragraphs 11, 15) as in instant claims 28 and 47. Kleinschmidt teaches antibodies to detect specific epitopes of A peptides for immunoprecipitation, such as an ELISA,  that include A peptides epitopes 1-8 (see paragraphs 96-97, claim 13), A1-11 (see 
It would have been prima facie obvious to one of ordinary skill in the art to choose either the A peptides epitopes or the specific A antibodies, required by new claims 19 and 80 and taught by Kleinschmidt and apply in the method taught by Funke and obvious over Rhyne, George-Hyslop and Manea; such would amount to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; which is proper to support a finding of obviousness under 35 U.S.C. 103(a). See the Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at www.uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).  See also MPEP §2143(E).


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.